DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  claims 1-11 are allowed. 
Claim 1 recites “A battery module comprising a cell assembly comprising at least one unit body , each unit body comprising: at least two secondary batteries stacked on each other in parallel in a left-and-right direction that is a first direction, each battery having  a pouch containing an electrode assembly and having a first thickness in the first direction, the pouch having an accommodating portion containing the electrode assembly and first and second terrace portions extending outside the accommodating portion at which positive and negative leads of the respective battery extend therethrough, the first and second terrace portions being side sealing portions of the pouch having a second thickness in the first direction, the second thickness being less than the first thickness; an integrated unit sheet folded to surround a top portion, a left surface, a right surface, and a bottom portion of the at least two secondary batteries, opposite ends of a top portion of the integrated unit sheet being positioned to contact each other on any one of the top portion, the left surface, the right surface, and the bottom portion of the at least two secondary batteries, the integrated unit sheet having a form of a quadrangular plane sheet that is folded a plurality of times, the integrated unit sheet having opposite ends that overlap each other, the opposite ends being folded together into a hook locking structure; and an electric insulating material coated  only on a perimeter edge portion of the integrated unit sheet, the perimeter edge portion disposed within the hook locking structure and disposed adjacent to the positive and negative leads of the at least two secondary batteries, the terrace portions of the at least two secondary batteries extending beyond the perimeter edge portion of the integrated unit sheet, such that the integrated unit sheet covers an entirety of the accommodating portions without covering any portion of the terrace portions of the at least two secondary batteries”. 
The closest prior art Geun et al. (KR 20180005456)  discloses a battery module having  a plurality battery cells,  the plurality of battery cells are  provided as a secondary battery and are arranged in parallel to each other in the direction in which they face each other. The battery cell  includes a pouch case  an electrode assembly  and an electrolyte, housed in the pouch case. Geun further discloses the  battery module  includes a cooling member (integrated unit sheet) folded to surround  a top, left, right and bottom portion of the at least two secondary batteries . Geun further discloses opposite ends of the top portion of cooling member 200 are in contact with each other on any top, left, right, and bottom surface of the at least two secondary batteries. Modified Geun further discloses the cooling member 200 (integrated unit sheet) has a form of a quadrangular plane sheet. Geun further discloses a first thermal bonding member  including a  resin material  (electric insulating material), the first thermal bonding member  is coated on the inner surface of the of the cooling member, the inner surface is in contact with at the at least two secondary batteries. 
Geun does not disclose the pouch has a first and second terrace portions extending outside the accommodating portion at which positive and negative leads of the respective battery extend there though. Geun, alone, or in combination, does not teach or suggest modification to where  the integrated unit sheet is folded a plurality of times, the integrated unit sheet  having opposite ends that overlap each other, the opposite ends being folded together into a hook locking structure. Geun, alone, or in combination, does not teach or suggest modification to  where the  electric insulating material is  coated only on a perimeter edge portion of the integrated unit sheet, the perimeter edge portion disposed within the hook locking structure and disposed adjacent to the positive and negative leads of the at least two secondary batteries, the terrace portion of the at least two secondary batteries extending beyond the perimeter edge portion of the integrated unit sheet. Further, Geun, alone, or in combination, does not teach or suggest modification to where, the  integrated unit sheet covers an entirety of the accommodating portions without covering any portion of the terrace portions of the at least two secondary batteries. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        



/NIARA TRANT/Examiner, Art Unit 1722